Citation Nr: 1536991	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-38 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1977, from March 2002 to June 2002, and from August 2004 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was most previously before the Board in April 2015 when it was remanded for development.

In January 2012 the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is of record.


FINDING OF FACT

Sinusitis did not have its onset during active service and was not caused by any disease or injury during active service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a November 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice was provided prior to the initial adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

As for assisting the Veteran, the Veteran's service medical records are associated with the claims file, as are VA and private medical records.  An April 2014 letter from the RO to the Veteran notified him that he must return the supplied VA Form 21-4142, Authorization and Consent to Release Information, for any treatment records he wished to have VA obtain for him from the office of a specified physician.  No VA Form 21-4142 authorizing VA to obtain those records, or any other identified records, was submitted.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's service records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

At a January 2012 RO hearing, the Veteran indicated that he first had sinus problems in 1997 while performing weekend drills with the National Guard.  He next noticed sinus problems after return from his deployment to Iraq and underwent surgery the year prior to the hearing.

As a preliminary matter, the Board observes that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304(b)(1) (2015).

While the record indicates that the Veteran has stated that he had sinus issues in 1997, a sinus disability was not noted prior to the periods of active service that began in March 2002 and August 2004, and there is no competent medical evidence of record documenting any sinus disability prior to those periods of active service.  Therefore, a sinus disability was not noted at the time of entrance into the Veteran's periods of active duty service, and the presumption of soundness as to a sinus disability attaches.  Further, while a September 2014 VA examiner noted that the Veteran's sinusitis had preexisted active service, that examiner noted that the 1997 sinusitis episode was acute and had resolved, as evidenced by the many findings of no sinus problems since 1997.  Therefore, the Board finds that there is not clear and unmistakable evidence of record establishing that sinusitis preexisted the Veteran's active duty service, and the presumption of soundness has not been rebutted.

The service medical records for the periods of active service show no complaints, diagnosis, or treatment of sinusitis.

At an August 2006 VA general medical examination, the Veteran made no complaints related to sinus problems.  Physical examination of the nose and sinuses noted no nasal obstruction.

At a December 2009 VA sinus examination, the Veteran indicated that in 2005 while in Iraq he developed nasal stuffiness, obstruction, and nasal discharge that had persisted since that time.  A December 2009 CT of the sinuses revealed mild bilateral ethmoid sinusitis.  The examiner stated that acute sinusitis can result in chronic sinusitis which the Veteran had.  The examiner stated that the Veteran's complaints were in keeping with a chronic condition as demonstrated by the CT scan.

At a September 2014 VA examination the Veteran indicated that he had undergone sinus surgery in 2010, and that prior to surgery he was having problems with breathing and headaches.  The examiner, in responding to the question of whether the Veteran had a sinus disability that was manifested during periods of active duty from March 2002 to June 2002, or from August 2004 to January 2006, indicated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that extensive review of the medical records showed that the chronic sinusitis was diagnosed after service, in 2010 when he was seen by El Paso ENT Associates, and not between March 2002 to June 2002, or between August 2004 to January 2006.  In the initial visit to the El Paso ENT Associates in Oct 2010, the initial history obtained was that he started to have the problem in 2007 or 2008.  But the letter which was written by the ENT physician in Dec 2010 about sinusitis later on stated that he started to have the problem following his return from Iraq.  The examiner noted that with the available reviewed medical records, that that statement was inaccurate.  That conclusion is supported by records showing that (1) on January 30, 2006, the Veteran's claim for service-connected compensation made no claim for any sinus disability; (2) on a February 23, 2006, VA new patient note there were no reported problems with the sinuses and on examination, there was normal examination of the nose and throat; (3) an August 4, 2006, VA general medical examination report found normal findings in the sinuses, nose, and throat; and (4) multiple VA clinic visits from 2006 to November 2009 showed no reported complaint, evaluation, or treatment for sinusitis.  Although there was reported acute sinusitis in 1997, that condition had resolved as shown in subsequent evaluation and physical examinations.  The December 2009 sinus exam did not account for the subsequent evaluation and physical examinations from 1999 to 2009 which show that there is no chronicity of that condition.  In fact, a December 2009 CT of the sinuses showed a mild bilateral ethmoid sinusitis and no involvement of the other sinuses.  The November 2005 Post-Deployment Health Assessment wherein the Veteran reported difficulty breathing could not be assumed as secondary to chronic sinusitis since exams in 2006 were not consistent with a chronic sinus problem.  More likely than not, he may have had an acute upper respiratory infection when he was deployed that also resolved.

In an April 2005 addendum opinion, a VA physician, in responding to the question of whether the Veteran had a sinus disability that was manifested during periods of active duty from March 2002 to June 2002, or from August 2004 to January 2006 indicated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that in a December 2005 Post-Deployment Health Assessment, the Veteran reported difficulty breathing during deployment.  That was less likely secondary to a chronic condition (sinusitis) since on April 8, 2006, four months later, he did not report anymore problem with difficulty breathing.  That was more likely than not associated with an acute rhinitis that resolved, since he also mentioned a runny nose during deployment, resolved also in April 2006.  There was no complaint, evaluation or treatment for chronic sinusitis from March 2002 to June 2002 and neither from August 2004 to January 2006.  There was no evidence to show incurrence or aggravation.  Documentation in the medical records showed that he did not have problem with sinusitis.  On March 12, 2002, Health Questionnaire for Dental Treatment, the veteran did not report problem with sinus disease.  On May 21, 2002, Postdeployment Health Assessment for the period of deployment from March 12, 2002 to May 24, 2002, the Veteran reported that health in general was excellent.  He denied having any medical or dental problems that developed during deployment.  On August 31, 2004, Predeployment Health Assessment, the Veteran reported that health in general was excellent.  He denied having any medical or dental problems.  On November 21, 2004, Predeployment Health Assessment, the veteran reported that health in general was excellent.  He denied having any medical or dental problems.  On December 13, 2005, Postdeployment Health Assessment for the period of deployment from January 6, 2005, to December 8, 2005, the veteran reported having symptoms of difficulty breathing which the examiner felt were unrelated to sinusitis as noted above.  The examiner felt that the sinusitis in 1997 was an acute process that resolved.  That was based on the reviewed service medical record supported by multiple documentations showing no chronicity of the condition.  Therefore, that evidence refuted the statement that the veteran had daily sinusitis symptoms since 1997.  The medical record also showed that there was no aggravation during the Veteran's period of active duty from March 2002 to June 2002 or from August 2004 to January 2006.  Those medical records were:  (1) On a September 11, 1999, Over 40 physical, the Veteran denied past or current history of sinusitis and examination of the sinus was reported as normal; (2) On a January 7, 2001, Annual Medical Certificate, the veteran denied currently having any medical or dental problems; (3) On a February 26, 2002, Army National Guard Retention Physical, the veteran denied ear, nose, or throat trouble, and he also denied sinusitis, while the examiner reported normal nose and sinuses; (4) On a March 12, 2002, Health Questionnaire for Dental Treatment, the veteran did not report any problem with sinus disease; (5) On May 21, 2002, Postdeployment Health Assessment for the period of deployment from March 12, 2002 to May 24, 2002, the veteran reported that health in general was excellent and he denied having any medical or dental problems that developed during deployment; (6) On an August 31, 2004, Predeployment Health Assessment, the Veteran reported that health in general was excellent and he denied having any medical or dental problems; (7) On a November  21, 2004, Predeployment Health Assessment, the veteran reported that health in general was excellent and he denied having any medical or dental problems; (8) On a January 30, 2006, Veteran's application for Compensation, there was no claim for sinus disease; (9) On a February 23, 2006, VA new patient note, there was no reported problem with the sinuses and there was a normal examination of the nose and throat; (10) On an August 4, 2006, VA general medical examination there was a report of normal findings in the sinuses, nose, and throat, and (11) Multiple VA clinic visits from 2006 to November 2009 show no reported complaint, evaluation or treatment for sinusitis.

Although there was reported acute sinusitis in 1997, the examiner opined that condition had resolved as shown in subsequent evaluation and physical examinations.  The December 2009 Sinus exam did not account for the subsequent evaluation and physical examinations from 1999 all the way to 2009 which showed that there was no chronicity of that condition.  The medical opinion provided by the examiner that acute sinusitis can lead to chronic sinusitis is true if there were recurrent or repeated acute episodes.  On the contrary, as shown with the reviewed medical records, the Veteran had only an acute episode in 1997.  Therefore, that could not have led to the chronic sinusitis more than ten years later.  In fact, the CT of the sinuses in December 2009 showed only a mild bilateral ethmoid sinusitis and no involvement of the other sinuses.  It was not until December 2010 that he was diagnosed with pansinusitis.

The reviewing physician found that September 2014 VA sinus exam showed extensive review of the medical record and clearly reported that, based on this review, the statement was given that the Veteran had acute sinusitis in 1997 and that the condition resolved and there was no chronicity of the condition.  Chronic sinusitis was diagnosed after service when he was seen by ENT in 2010.  The medical opinion provided during this exam was accurate and consistent with the reviewed documentation in the medical records.

The Board finds that the evidence of record contains an opinion of etiology favorable to the Veteran's claim and an opinion that rejects the Veteran's claim.

Greater weight may be placed on one physician's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The professional credentials and experience of opinion providers are properly considered in assigning probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  Harris v. West, 203 F. 3d 1347 (Fed. Cir. 2000).  Most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With those considerations in mind, the Board finds that the favorable opinion from the December 2009 VA examiner has less probative value than the April 2015 VA physician's opinion.  While the December 2009 VA opinion contained at least some rationale, the opinion was based on a very short, and incomplete, medical history.  The April 2015 VA physician, referenced multiple clinical records and noted that the Veteran had essentially made no complaints related to his sinuses during active service and thereafter, prior to the initial diagnosis.  The December 2009 VA examiner did not address those factors and did not reference any specific clinical or diagnostic findings in support of the opinion.  Significantly, the April 2015 VA examiner also reviewed, and commented upon, the December 2009 favorable opinion and stated reasons for rejecting that opinion.  The April 2015 VA examiner provided a sound rationale for the opinion expressed, and it is clear that the opinion was based on a comprehensive review of the Veteran's medical history.  The Board finds the April 2015 opinion highly persuasive.

While the Veteran is competent to report that which he has observed concerning sinus symptoms, there is no evidence that the Veteran has expertise or training to diagnose or determine the cause of sinusitis.  The question of whether sinusitis is caused by an event, disability, or incident in service is not something that can be determined by mere observation.  Nor is the question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements as to the cause or date of onset of his sinusitis are not competent evidence as to a nexus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Significantly, the Board notes that at the January 2012 RO hearing the Veteran indicated that he had in fact not had any sinus symptoms until his return from Iraq.  In the same manner, the Board notes that the many times the Veteran was seen in service from March 2002 to June 2002, and from August 2004 to January 2006, and at VA subsequent to January 2006 the Veteran made no complaints of sinus symptoms until December 2009.  Had he been having sinus problems prior to December 2009, it is likely he would have mentioned that to the service and VA healthcare providers, such as the August 2006 VA general medical examiner, during those times.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider that as evidence that the condition or symptoms did not exist).

There is no competent evidence of record that relates any current sinusitis to the Veteran's first period of active service.  The Veteran is presumed sound at the time of entry into the second and third periods of active service.  The evidence does not show treatment for any sinus issue during those periods of active service, or following service until December 2009.  While the evidence contains a favorable opinion linking sinusitis to service and an unfavorable opinion against linking the sinusitis to service, the Board finds that the unfavorable opinion is more detailed and thorough and provided specific reasons to refute the favorable opinion.  The Board finds the unfavorable opinion more persuasive.

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran had sinusitis during active service, or that sinusitis is etiologically related to service.  Therefore, service connection for sinusitis is not warranted, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


